Citation Nr: 0101349	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-17 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 
20 percent for diabetes mellitus.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1992 to October 
1997.  These matters come to the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that rating decision the RO denied 
entitlement to service connection for peripheral neuropathy 
and hypertension.  The RO also granted service connection for 
diabetes mellitus and assigned a 20 percent rating for the 
disorder.  In a March 1998 rating decision the RO denied 
entitlement to service connection for hearing loss, tinnitus, 
and a headache disorder.  The veteran perfected an appeal of 
the denials of service connection and the assigned rating for 
diabetes mellitus.

In an April 1999 rating decision the RO granted service 
connection for peripheral neuropathy and a headache disorder, 
and in an August 1999 rating decision the RO granted service 
connection for hypertension.  The veteran has not appealed 
the ratings assigned for those disabilities.  

In the August 1999 rating decision the RO also denied 
entitlement to a total disability rating based on individual 
unemployability.  The veteran has also perfected an appeal of 
the denial of a total rating.


REMAND

In denying service connection for hearing loss and tinnitus 
the RO determined that the claims were not well grounded.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, or adjudicated the substantive merits 
of the claims for service connection, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92. 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2000).  It is noted that 
there is no medical evidence of record that he has ever had 
hearing loss disability.  

In support of his claim for a higher rating for diabetes 
mellitus, the veteran contends that his diabetes has 
worsened, in that the disorder requires the use of insulin 
and has resulted in his treating physician imposing a 
restriction in his activities.  Thus, that issue must be 
further developed. 

The Board finds that the issue of entitlement to a total 
disability rating is inextricably intertwined with the issues 
of entitlement to service connection for additional 
disabilities and an increased rating for diabetes mellitus.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fulfilled.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letters 
00-87 (November 17, 2000) and 01-02 
(January 9, 2001) as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  Specifically, the RO should obtain 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated or evaluated 
the veteran for the disabilities at issue 
and for any of his other service-
connected disabilities since June 1999.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  The RO should 
obtain the veteran's treatment records 
from the VA Medical Center (MC) in 
Houston, Texas.

3.  The veteran should be instructed to 
obtain a written report from his treating 
physician regarding any restrictions in 
his daily activities that the physician 
has imposed due to diabetes mellitus.

4.  The RO should afford the veteran VA 
audiometric and otolaryngology 
examinations in order to determine whether 
he has a hearing loss disability and/or 
tinnitus that are related to service.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiners in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examinations 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiners 
should review the results of any testing 
prior to completion of the report.

The examiners should determine the 
puretone decibel thresholds for the 500, 
1000, 2000, 3000, and 4000 Hertz levels 
and the veteran's speech recognition 
ability.  The examiners should provide a 
diagnosis for any ear pathology found.  If 
the examiners find that the veteran has a 
hearing loss disability as defined in 
38 C.F.R. § 3.385, they should address the 
following:  With consideration of the 
puretone thresholds on the service 
entrance and March 1996 service physical 
examinations and the puretone and speech 
recognition scores on the December 1997 VA 
examination (which did not meet the 
requirements for hearing disability under 
38 C.F.R. § 3.385) and the remainder of 
the service medical records and any other 
relevant evidence, is it at least as 
likely as not that the current hearing 
disability is due to an in-service disease 
or injury.  If it is concluded the veteran 
has a service related hearing disability, 
the examiners must give the medical 
rationale for that conclusion, with 
reference to the medical evidence in 
support thereof.  The examiners should 
also determine whether the veteran 
experiences any tinnitus and, if so, 
provide an opinion on the etiology of 
tinnitus to include whether it is due to a 
service-related disease or injury.  That 
opinion should be based on sound medical 
principles and the objective medical 
evidence of record, not just the veteran's 
reported history.  

5.  The RO should provide the veteran with 
a VA endocrinology examination in order to 
determine the severity of diabetes 
mellitus.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies that are deemed necessary 
for an accurate assessment, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should conduct a thorough 
examination and document all of the 
manifestations of diabetes mellitus.  
Specifically, the examiner should 
determine whether the diabetes mellitus 
requires more than one daily injection of 
insulin, a restricted diet, and avoidance 
of strenuous occupational and recreational 
activities; whether the veteran has 
experienced any episodes of ketoacidosis 
or hypoglycemic reactions requiring 
hospitalization or weekly or bimonthly 
visits to a diabetic care provider; and 
whether the disorder has resulted in 
progressive loss of weight and strength or 
other complications.

6.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
and opinions are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for 
hearing loss and tinnitus.  The RO should 
also re-adjudicate the issue of the 
rating assigned for diabetes mellitus, 
including consideration of the assignment 
of staged ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In addition, the 
RO should re-adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


